SHIVERS, Judge.
Employer/carrier appeal a workers’ compensation order awarding the claimant 20% permanent partial disability benefits but reserving jurisdiction to determine whether the claimant’s loss of wage-earning capacity exceeds his 20% permanent physical impairment of the body as a whole. We reverse.
The deputy commissioner had no authority to reserve jurisdiction to determine whether claimant’s loss of wage-earning capacity exceeded his 20% permanent physical impairment. Coe v. Kentucky Fried Chicken, 393 So.2d 1156 (Fla. 1st DCA 1981).
Therefore, the appealed order is reversed, but only to the extent that jurisdiction was retained to determine the issue of loss of wage-earning capacity. The deputy commissioner is instructed to determine, on the existing record, whether the claimant’s loss of wage-earning capacity exceeds his 20% permanent physical impairment. All other portions of the order are affirmed.
Affirmed in part and reversed in part.
SHAW and THOMPSON, JJ., concur.